Citation Nr: 1023729	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim to entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter is on appeal from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied service 
connection for PTSD, finding that the Veteran has no current 
diagnosis of PTSD and his alleged stressors were not 
verified.  

2.  In a July 2004 rating decision, the RO denied an 
application to reopen a service connection claim for PTSD, 
and the Veteran did not initiate a timely appeal of this 
determination.  

3.  Evidence received since the July 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's 
claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).



2.  The evidence received since the July 2004 rating decision 
is new and material and the requirements to reopen a claim of 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for 
PTSD.  In a December 1998 rating decision, the RO denied a 
claim of entitlement to service connection for PTSD, finding 
that the Veteran did not have a current diagnosis of PTSD and 
his alleged stressors were not verified.  In a July 2004 
rating decision, with notification to the Veteran in that 
same month, an application to reopen his service connection 
claim for PTSD was denied.  The RO found that the Veteran did 
not have a current diagnosis of PTSD and his alleged 
stressors were not verified.  As he did not file a timely 
notice of disagreement regarding this determination, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of the 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final allowance of the claim on any basis.  
Evans, 9 Vet. App. 273.  This evidence is presumed credible 
for the purposes of reopening the claim, unless it is 
inherently false or untrue, or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995).  If the Board 
determines that any evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied. 

When reopening the claim of entitlement to service connection 
for PTSD was denied in July 2004, the RO concluded that the 
Veteran did not have a current diagnosis of PTSD and that 
there were no in-service stressors verified.  Since that 
time, however, the RO has obtained evidence to substantiate 
an in-service stressor and the Veteran has provided evidence 
of a current diagnosis of an acquired psychiatric disorder.  
As such, evidence obtained since the last final denial in 
July 2004 is deemed to be both new and material.  Thus, the 
claim is reopened.  

The evidence of record in July 2004 included the Veteran's 
service medical and personnel records, the Veteran's 
statement of stressors that allegedly occurred on the U.S.S. 
Forrestal, and a report of the U.S.S. Forrestal.  There was 
no evidence of a diagnosed psychiatric disability due to 
service.  

The evidence added to the record since the July 2004 decision 
includes additional medical records from the Salt Lake City 
VA Medical Center from 2004 to 2005 which include a December 
2004 positive screen for PTSD as well as a diagnoses of 
alcohol and substance abuse, and schizophrenia.  
Additionally, VA provided the Veteran with a psychiatric 
examination in October 2006 to determine the nature and 
etiology of his psychiatric complaints.  The Veteran's in-
service stressor of gathering bodies following a tanker 
explosion was discussed in the report as well as the post-
service stressor of being beaten and stabbed while serving a 
prison term.  The examiner specifically acknowledged that the 
Veteran had two distinct stressors and opined that 
neuropsychological testing was required to determine the 
degree of PTSD, if any.  The Axis I diagnosis provided was to 
rule out PTSD.

A March 2007 examination report is of record, but it is not 
clear whether this represents the neuropsychological testing 
suggested by the October 2006 VA examiner.  The physician who 
provided the report rendered Axis I diagnoses of depression, 
somatoform disorder, and alcohol-related disorder not 
otherwise specified.  He stated that the Veteran did not meet 
criteria for a diagnosis of PTSD, but did not provide a 
rationale for this assessment other than to say that criteria 
A through F were not met.  The physician did not render an 
opinion as to whether any of the diagnosed psychiatric 
disabilities are related to the in-service stressor and/or 
any other incident of service.

Following a complete review of the record evidence, the Board 
finds that the evidence associated with the claims folder 
since 2004 is new in that it was not previously before agency 
decisionmakers and it is not cumulative or redundant of 
previously obtained evidence.  Moreover, the new evidence is 
pertinent to the issue of whether a current disability exists 
and whether the in-service stressors can be verified, neither 
of which was shown at the time of the last final denial.  
When viewing the evidence in the light most favorable to the 
Veteran, it raises the possibility of substantiating his 
claim, particularly in light of the fact that the RO conceded 
that the in-service stressor is substantiated.  Therefore, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim.  As such, it is found to be material.  
As the evidence is both new and material, the claim is 
reopened.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for PTSD is reopened.  The 
appeal is allowed to this extent only.  



REMAND

Having reopened the claim, the Board finds that additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In December 2006, the Veteran submitted a 
copy of his award of SSA disability benefits.  This SSA 
decision discussed private medical examinations that are not 
of record.  Unfortunately, there has been no attempt to 
procure a copy of the medical records used in support of the 
SSA decision.  As such, a remand is necessary to accord VA an 
opportunity to obtain copies of such documents and to 
associate them with the file.  

The record as it stands includes numerous psychiatric 
diagnoses without a clear indication of whether any of them 
are due to the Veteran's period of service, including the in-
service stressor conceded by the RO as substantiated.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that although a claimant may identify a particular 
mental condition on the claims form accompanying his 
application for VA benefits, the scope of the claim cannot be 
limited only to the condition stated, "but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that VA obtains in support of the claim."  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). 

In this case, although the Veteran filed a claim for PTSD, 
the record reasonably raises claims for other mental 
disabilities.  Specifically, a March 2007 medical examination 
noted that the Veteran may have bipolar disorder and 
diagnosed depression and a somatoform disorder.  Accordingly, 
the Board finds that a VA examination and etiological opinion 
is required to fairly decide the merits of the Veteran's 
claim pursuant to 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran was provided a VA 
examination in October 2006 even though one was not required 
until new and material evidence was obtained.  The report 
that resulted from that examination, however, does not 
include a diagnosis of current psychiatric symptoms and 
suggested additional testing be performed in order to 
properly evaluate the Veteran's current disability picture.  
As stated above, it is unclear if the March 2007 report 
associated with the claims folder reflects neuropsychiatric 
testing.  Even if it is, the 2007 report does not include 
rationale for any of the conclusions contained therein.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. 
at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded 
no weight.  The Court has previously found that an opinion 
that is unsupported and unexplained is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The examination reports of record include opinions that are 
not substantiated by rationale.  Additionally, there is no 
opinion as to whether any of the diagnosed disabilities are 
related to the Veteran's period of service.  In fact, the 
examination reports raise more questions than they answer.  
As such, the Board finds that VA has not met its duty to 
assist this Veteran in providing an adequate examination and 
the matter must be remanded pursuant to 38 C.F.R. § 4.2 (if a 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current VA clinical records 
and associate them with the claims folder.

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  If the records 
are no longer available, a negative 
response must be associated with the 
claims folder.

3.  After the above records have been 
obtained, schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should perform 
neuropsychiatric testing as suggested in 
the October 2006 examination report and 
clearly identify the reporting of the 
testing as such.  The examiner should then 
render all appropriate diagnoses and for 
each diagnosed disability specifically 
render an opinion as to whether it is at 
least as likely as not a result of the 
substantiated in-service stressor and/or 
any other event during service.  The 
examiner should specifically comment on 
(a) the in-service stressor, (b) post-
service stressor, and (c) any personality 
disorder, bipolar disorder and/or 
schizophrenia.  All opinions rendered must 
be supported by complete rationale.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should explain in detail why an opinion 
cannot be provided to ensure that there is 
no additional evidence that VA could 
obtain in order to allow for an opinion to 
be obtained.


4.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, adjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


